 

Exhibit 10.35

 

AMENDMENT NO. 1

TO

AMENDED AND RESTATED

RETIREMENT PLAN

FOR DIRECTORS OF

CNF TRANSPORTATION INC.

 

The Amended and Restated Retirement Plan for Directors of CNF Transportation
Inc., as amended through the 1994 Restatement (the “Retirement Plan”), is
further amended as follows:

 

1.    Death Benefits

 

In order to provide more flexibility to Directors in planning their estates,
Article IV, subsection (e), is amended in its entirety so as to read as follows:

 

  “(e)   Beneficiary Designation; Death Benefits.

 

A director may designate a beneficiary for his or her retirement benefits by
completing and signing a beneficiary designation form and returning it to the
Committee. A director shall have the right to change a beneficiary at any time
without the consent of the beneficiary, by completing, signing and otherwise
complying with the Committee’s rules and procedures as in effect from time to
time. Upon the receipt by the Committee of a new beneficiary designation form,
all beneficiary designations previously filed shall be canceled. The Committee
shall be entitled to rely on the last beneficiary designation form filed by the
director with the Committee prior to death.

 

In the case of a married director, if the director names someone other than his
or her spouse as a primary beneficiary, a spousal consent, in the form
designated by the Committee, must be signed by that director’s spouse and
returned to the Committee. No consent is required if it is established to the
satisfaction of the Committee that consent cannot be obtained because the spouse
cannot be located.

 

If a director dies after having vested in a benefit under this Plan, but before
all payments due to that director have been made, a lump sum present value of
the remaining benefits shall be payable (i) to the beneficiary designated in
accordance with the terms of the preceding paragraph, or (ii) if no such
beneficiary has been so designated, to the director’s estate. Present value
shall be determined as of the date of death using the published prime rate of
Bank of America N.T. & S.A. then in effect.”

 

 



--------------------------------------------------------------------------------

 

2.    Termination of Plan.

 

The plan shall terminate as of the effective date set forth in Section 3 hereof;
provided, however, the Company’s obligation to make payments of accrued unpaid
retirement benefits, in accordance with the terms of the plan, to directors who
retired prior to January 1, 1999 shall survive the termination of the plan. The
obligation of the Company to pay the accrued unpaid retirement benefits of all
other directors under the plan shall not survive the termination of the plan,
given that other forms of compensation shall have been given to such directors
in lieu of their accrued retirement benefits under the plan.

 

3.    Effective Dates.

 

 

The changes made pursuant to Section 1 hereof shall be effective as of January
1, 1999. The termination of the Plan pursuant to Section 2 hereof shall be
effective December 31, 1999.

 

CNF TRANSPORTATION INC.

By:

 

--------------------------------------------------------------------------------

Executed : April 30, 1999

 

 

 

2